MEMORANDUM **
Lourdes Lisseth Molina-Coronado appeals the sentence imposed following her guilty plea to one count of possession with intent to distribute cocaine and one count of importation of cocaine.
Molina-Coronado contends that the district court erred in denying her request for a downward departure based on disparate treatment received by undocumented aliens from the Bureau of Prisons. We lack jurisdiction because the district court declined to depart in its discretion. United States v. Linn, 362 F.3d 1261 (9th Cir.2004) (reaffirming that discretionary refusals to depart downward are unreviewable).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.